PER CURIAM.
Israel Torres appeals the sentence imposed after pleading nolo contendere to possession of cannabis, arguing that the trial court erred by imposing a special condition of probation prohibiting him from using or possessing alcohol, associating with others who use alcohol, and from frequenting places where consumption of alcohol is the primary source of business. Torres preserved this issue by objecting on the grounds that this part of condition 18 was unrelated to the offense of possession of cannabis. This court has concluded that conditions of probation prohibiting the use of alcohol or frequenting places where alcohol is the main source of business, or associating with others that use alcohol are invalid in a possession of cannabis case because the conditions are not related to the crime. See Richardson v. State, 620 So.2d 257, 257 (Fla. 2d DCA 1993). Accordingly, we strike that portion of condition 18 as it relates to alcohol.
PARKER, C.J., and WHATLEY and SALCINES, JJ., Concur.